       Case 3:18-cv-00940-MMC Document 44 Filed 12/27/19 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                          DEC 27 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
K. Y., through his guardians David and         No.    18-16350
Leilanie Yu,
                                               D.C. No. 3:18-cv-00940-MMC
                Plaintiff-Appellant,           Northern District of California,
                                               San Francisco
 v.
                                               ORDER
RICK SCHMITT, in his official capacity as
Superintendent of the San Ramon Valley
Unified School District,

                Defendant-Appellee.

      The court is of the unanimous opinion that the facts and legal arguments are

adequately presented in the briefs and record and the decisional process would not

be significantly aided by oral argument. This case shall be submitted on the briefs

and record, without oral argument, on January 6, 2020 in San Francisco,

California. Fed. R. App. P. 34(a)(2).




                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Omar Cubillos
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
